Citation Nr: 0611729	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  99-13 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for left ulnar nerve compression.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the right (major) wrist.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the left (minor) wrist.

5.  Entitlement to an initial compensable evaluation for left 
shoulder (minor extremity) rotator cuff syndrome.




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1998, with verified active duty for training from 
June 1991 to August 1991, and from June 1992 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision rendered by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case is currently under the 
regional office jurisdiction of VA's Indianapolis, Indiana, 
Regional Office.

In its February 1999 rating decision, the Phoenix RO, in 
pertinent part, denied entitlement to service connection for 
a low back disorder, and granted claims of service connection 
for left shoulder rotator cuff syndrome, left and right wrist 
tendinitis, and left ulnar nerve compression.  Each of these 
disabilities was rated at that time as noncompensable (zero 
percent disabling), as of October 3, 1998.

In January 2001, the Board, in pertinent part, remanded these 
claims.  Thereafter, in March 2003, the Indianapolis RO 
assigned 10 percent ratings for right and left wrist 
tendinitis, and a 30 percent rating for left ulnar nerve 
compression, with each rating effective as of October 3, 
1998.

The case was again remanded by the Board in October 2003 and 
March 2005.  The case is again before the Board for appellate 
review.




FINDINGS OF FACT

1.  Inservice low back complaints are not shown to be related 
to low back problems currently manifested.

2.  Left ulnar nerve compression has been manifested 
primarily by the absence of complete paralysis of the ulnar 
nerve.

3.  Ankylosis of the right (major) wrist is not shown.

4.  Ankylosis of the left (minor) wrist is not shown.

5.  Left shoulder (minor extremity) rotator cuff syndrome is 
manifested primarily by the ability to raise the left arm 
above shoulder level.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disability was not incurred 
in or aggravated by active service, or incurred in or 
aggravated by active duty for training.  38 U.S.C.A. 
§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  The criteria for a rating in excess of 30 percent for 
left ulnar nerve compression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8616 
(2005).

3.  The criteria for a rating in excess of 10 percent for 
tendinitis of the right (major) wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215 (2005).

4.  The criteria for a rating in excess of 10 percent for 
tendinitis of the left (minor) wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215 (2005).

5.  The criteria for a compensable evaluation for left 
shoulder (minor extremity) rotator cuff syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of March 2004 and 
April 2005 letters from the RO to the appellant.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
While these letters were issued subsequent to the initial 
adjudication of this claim in February 1999, any timing 
defect has been cured by the RO's consideration of the 
veteran's case in January 2006, as reflected by the 
supplemental statement of the case issued in that month, 
thereby satisfying the holding in Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  While 
the veteran was not, during the course of this appeal, 
specifically apprised pursuant to the VCAA of the pertinent 
information as to the last two elements, such failure is not 
prejudicial to the veteran, in view of the fact that 
entitlement to compensation, above that which has currently 
been assigned, has not been demonstrated at any time during 
the course of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been considered by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board further notes that 
information as to the degree of disability (that is, the 
specific criteria required for a higher evaluation) was 
furnished to the veteran during the course of this appeal 
(see July 1999 statement of the case).

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal, but has declined hearings at the 
RO and before a member of the Board.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's case.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the case has been obtained.  There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all of the evidence in the claims 
folder, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every item of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training.   38 U.S.C.A. §§ 101(24), 106 (West 2002).

The report of a service medical examination conducted in May 
1991, prior to the veteran's first period of active duty for 
training, shows that his spine was clinically evaluated as 
normal.  On a report of medical history prepared at that time 
he denied having, or ever having had, recurrent back pain; 
bone, joint or other deformity; or arthritis, rheumatism or 
bursitis.  In July 1991, however, he was seen with complaints 
of low back pain, with an assessment of slight muscle strain.  

Reports of a service entrance examination and medical 
history, dated in June 1995 and undertaken pursuant to 
entrance into active service, again show that the spine was 
clinically evaluated as normal, with no pertinent medical 
history.  Beginning in December 1995, however, the veteran 
presented with persistent complaints of low back pain, with 
assessments to include rule/out scoliosis, low back pain 
secondary to inflammation, and with several radiologic 
studies considered normal.  These complaints were made over a 
period of approximately five months; significantly, no back 
complaints are shown in the service medical records 
subsequent to May 1996.  While on service separation in June 
1998 he indicated on a report of medical history that he had, 
or once had, recurrent back pain, the report of medical 
examination conducted at that time shows that his spine was 
clinically evaluated as normal, and does not indicate any 
complaints of back problems, or history thereof.  

While the chronic nature of any inservice back problem is not 
established (see 38 C.F.R. § 3.303(b)), it is apparent that 
the veteran had inservice low back complaints of some sort 
that continued, at least intermittently, over a period of 
five months.  The questions that must therefore be addressed 
by the Board are whether there is a current low back 
disability and, if so, whether it is medically related to the 
inservice low back complaints.  See, e.g., Hickson v. West, 
12 Vet. App. 247 (1999). 

The report of a May 2002 VA examination indicates an 
assessment of low back and neck pain, with comments by the 
examiner that he could not determine whether any current low 
back disorder was related to the veteran's service.  A more 
recent VA examination, conducted in October 2005, notes that 
a February 2004 MRI showed central disc protrusion at L4-5 
extending mildly to the right side with butting roots 
bilaterally at L5, more on the right side.  The examination 
report indicates impressions to include mechanical low back 
pain, with a conclusion by the examiner that "[a]s there was 
no significant injury during military service the patient has 
not completed a significant physical therapy regimen.  I 
believe that it is not at least as likely as not that the low 
back disorder is related to active service."

In brief, while the medical evidence reflects both inservice 
and post-service low back complaints, the record is devoid of 
findings establishing a medical relationship between those 
complaints made during service and those currently 
manifested.  The veteran has not submitted any evidence to 
that effect, nor has he advised of the presence of any such 
evidence.  Moreover, the only conclusive evidence in which 
that question was addressed, which is the October 2005 VA 
examination report discussed above, shows that the 
possibility of such a nexus was specifically rejected.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an acquired low back disability.  
That claim, accordingly, fails.

Increased rating claims

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

	Left ulnar nerve compression

The severity of left ulnar nerve compression is determined by 
the application of criteria set forth in VA's Schedule for 
Rating Disabilities (Schedule), and specifically at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8616 [the ulnar nerve].  Under 
these criteria, the current 30 percent rating contemplates 
severe incomplete paralysis of the ulnar nerve of the minor 
extremity.  (The Board notes that the veteran's left upper 
extremity is his minor extremity.)  An increased (50 percent) 
rating can be granted only for complete paralysis of the 
ulnar nerve, as would be characterized by a "griffin claw" 
deformity.  

The medical evidence does not demonstrate that complete 
paralysis of the left ulnar nerve is, or has been, 
manifested.  The report of the October 2005 VA examination 
does not indicate that there is any deformity of the fingers, 
such as would be characteristic of griffin claw deformity.  
Likewise, VA medical records dated prior to October 2005 do 
not indicate the presence of a griffin claw deformity, or 
similar disability, of the left hand.

The 30 percent rating has been in effect since October 3, 
1998, which is the date as of which service connection was 
awarded.  In the absence of evidence that would allow for an 
increased rating at any time since October 3, 1998, a 
"staged" rating under Fenderson v. West, 12 Vet. App. 119 
(1999), which allows for such ratings for claims arising from 
an initial grant of service connection, is not appropriate.

The preponderance of the evidence shows that the criteria for 
a higher rating for left ulnar nerve compression are not met.  
The veteran's claim, accordingly, fails.

	Right (major) and left (minor) wrist tendinitis

The severity of a wrist disability characterized as 
tendinitis is ascertained by reference to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 [wrist, limitation of motion of], which 
stipulates that the current 10 percent rating for both left 
and right wrist tendinitis is appropriate for any limitation 
of motion of either wrist.  Ratings in excess of the current 
10 percent evaluation in effect are warranted when a wrist is 
ankylosed; see Diagnostic Code 5214 [wrist, ankylosis of].  
Under that diagnostic standard, favorable wrist ankylosis in 
20 degrees to 30 degrees dorsiflexion warrants a 20 percent 
rating for the minor wrist, and a 30 percent rating for the 
major wrist.

The medical evidence, however, does not demonstrate that 
either of the veteran's wrists is ankylosed.  The report of 
the most recent clinical evaluation of the veteran's wrists, 
which was that conducted on VA examination in October 2005, 
shows that he exhibited right wrist extension to 45 degrees 
and flexion to 37 degrees, and left wrist extension to 44 
degrees and flexion to 47 degrees.  It was noted that there 
was increased pain in both wrists with increased motion, 
along with pain on wrist extension bilaterally.  

Similar findings are noted on the report of a January 2003 VA 
examination, which shows that the veteran had bilateral wrist 
dorsiflexion to 30 degrees and palmar flexion to 40 degrees; 
again, movement was accompanied by pain.  The report of an 
August 1999 VA examination shows right dorsiflexion to 40 
degrees and palmar flexion to 70 degrees, and left 
dorsiflexion to 50 degrees and palmar flexion to 60 degrees.  

In brief, while the evidence indicates that there is 
impairment of both wrists, at no time is it shown that either 
wrist is ankylosed.  See Fenderson, supra.  

The Board must consider whether factors, including additional 
functional impairment due to pain, such as increased 
disability on flare-ups and use, as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2005), would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, even 
with consideration of pain, there has been no demonstration 
of additional functional impairment comparable to the 
criteria for a higher rating under any applicable diagnostic 
code for assignment of a rating based on limitation of 
motion.  As discussed above, a higher rating can be assigned 
only when the wrist is ankylosed.  The medical evidence shows 
that the veteran, even with pain, had significant movement of 
each wrist; his impairment is neither analogous to ankylosis 
nor is it similar to ankylosis in severity and level of 
disability.  An increased rating based on functional 
impairment cannot be assigned.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for right and left wrist tendinitis.  
Those claims, accordingly, fail.

	Left (minor) shoulder rotator cuff syndrome

The severity of a shoulder disability, such as the veteran's 
left shoulder rotator cuff syndrome, is ascertained by the 
application of criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 [arm, limitation of motion of].  These 
criteria specify that a minimum 20 percent rating can be 
assigned under this diagnostic code when impairment of the 
minor shoulder is manifested by the inability to raise the 
arm further than shoulder level.  The current noncompensable 
(zero percent) rating assigned accordingly contemplates the 
application of 38 C.F.R. § 4.31, which stipulates that, when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

In the instant case, the report of the October 2005 VA 
examination shows that the veteran was able to actively 
forward flex to 90 degrees, and passively forward flex to 150 
degrees.  Holding the arm forward constitutes holding it at a 
90 degree angle (that is, shoulder level), with movement 
greater than 90 degrees evidence of an ability to raise the 
arm above the shoulder; 180 degrees constitutes full flexion.  
See 38 C.F.R. § 4.71, Plate I (2005).  The veteran, 
accordingly, is shown to have been able to raise his left arm 
above shoulder level.  On previous examination, in August 
1999, he exhibited flexion to 155 degrees, again 
demonstrating an ability to raise his arm above his shoulder.  
This report also shows that he had left arm abduction to 140 
degrees (with 90 degrees considered shoulder level and 180 
degrees considered full range of motion), internal rotation 
to 55 degrees (with 90 degrees considered full internal 
rotation), and external rotation to 80 or 85 degrees (with 90 
degrees considered full external rotation).  See 38 C.F.R. 
§ 4.71, Plate I (2005).  At no time during the course of the 
appeal does the evidence demonstrate that the veteran was 
unable to raise his left arm above his shoulder; see 
Fenderson, supra.  

The Board notes that the evidence shows that left arm 
movement was accompanied by pain.  Nonetheless, the evidence 
does not show that any disability attributable to such 
functional impairment was of such severity as to warrant 
additional compensation; see 38 C.F.R. §§ 4.40 and 4.45; see 
also DeLuca, supra.  It must be reiterated, in that regard, 
that the veteran on examination was at all times able to 
raise his left arm considerably above shoulder level.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for his left (minor) shoulder disorder.  That 
claim, therefore, fails.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic acquired low back disability 
is denied.

An initial evaluation in excess of 30 percent for left ulnar 
nerve compression is denied.

An initial evaluation in excess of 10 percent for tendinitis 
of the right (major) wrist is denied.

An initial evaluation in excess of 10 percent for tendinitis 
of the left (minor) wrist is denied.

An initial compensable evaluation for left shoulder (minor 
extremity) rotator cuff syndrome is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


